Order unanimously affirmed without costs. Memorandum: After a dispositional hearing, Family Court adjudicated respondent’s child to be permanently neglected and transferred guardianship and custody to petitioner. *901There is no merit to the contention of respondent that he was denied a fair and impartial hearing. Although the court erred in making certain factual findings, those erroneous findings do not establish that the court was biased. Rather, we conclude that those findings were based on the court’s inadvertent mistaken recollections of testimony and that the court nevertheless arrived at an appropriate disposition.
We also reject respondent’s contention that the court should have suspended judgment rather than transferring guardianship and custody of the child to petitioner (see, Matter of Sonny H. B., 249 AD2d 940). (Appeal from Order of Erie County Family Court, Rosa, J. — Terminate Parental Rights.) Present— Pigott, Jr., P. J., Hayes, Hurlbutt and Scudder, JJ.